Exhibit 10.24

 

Text of RSU Grant Letter Agreement, dated January 26, 2016

 

This award letter agreement sets forth the terms and conditions of the
restricted stock units (“RSUs”) which have been granted to you by Flushing
Financial Corporation (the “Company”), in accordance with the provisions of its
2014 Omnibus Incentive Plan (the “Plan”). Your award is subject to, and being
provided to you in consideration for accepting, the terms and conditions set
forth in the Plan, any rules and regulations adopted by the Committee (as
defined in the Plan), and this award letter agreement.

 

1.Grant of RSUs

 

You have been granted the number of RSUs set forth in the grant header
information for this grant on the Shareworks online equity platform. Each RSU
represents the right to receive one share of the Company’s Common Stock (“Common
Stock”) on the applicable settlement date for the RSU. You have also been
awarded Dividend Equivalents on your RSUs, as described more fully below. You do
not need to pay any purchase price to receive the RSUs granted to you by this
award letter.

 

2.Vesting of RSUs

 

(a)General Vesting Schedule. Unless they vest on an earlier date as provided in
sub-Section (b), (c) or (d) below, your RSUs will vest in installments as set
forth in the grant header information for this grant on the Shareworks online
equity platform, provided that you are an employee of the Company or one of its
subsidiaries on each such date.

 

(b)Death or Disability. If your employment with the Company and its subsidiaries
terminates by reason of death or Disability, all of your RSUs will immediately
vest upon your termination of employment. For this purpose, “Disability” means
that you have been unable to perform the essential functions of your employment
due to disability or incapacity for 270 consecutive days or such lesser period
as may be determined by the Committee.

 

(c)Retirement. If your employment terminates by reason of Retirement, all of
your RSUs will immediately vest. For purposes of this provision, “Retirement”
means termination of employment with the Company and its subsidiaries either (i)
after your attainment of age 65 with 5 years of service, or (ii) when your
termination is preceded by at least 5 continuous years of service and the sum of
your age plus years of service equals or exceeds 75 years. For purposes of this
definition, “years of service” refers to “vested service” with the Company or
its subsidiaries as determined under the Retirement Plan of Flushing Bank (the
“Bank”).

 

(d)Change in Control. All of your RSUs will immediately vest upon the occurrence
of a Change in Control (as defined in the Plan), if you are an employee of the
Company or one of its subsidiaries at the time of such Change in Control.

 



 

  Page 2

 

 

(e)Forfeiture upon other Termination of Employment. If your employment
terminates for any reason other than death, Disability, or Retirement, any of
your RSUs which have not vested prior to the termination of your employment will
be forfeited.

 

(f)Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of termination of your employment, and its
determination shall be final, conclusive and binding upon you.

 

3.Grant of Dividend Equivalents

 

(a)Award of Dividend Equivalents. You have been awarded Dividend Equivalents
with respect to each of your RSUs covered by this award letter.

 

(b)Cash Dividends. The Dividend Equivalents that you have been awarded entitle
you to receive, at each time cash dividends are paid on the Common Stock, a cash
payment for each of your then outstanding RSUs (whether or not vested) equal to
the amount of the dividend paid on a share of Common Stock.

 

(c)Stock Dividends. In the event the Company pays a dividend in Common Stock or
other property, your Dividend Equivalents will entitle you to receive, for each
of your then outstanding RSUs (whether or not vested), the amount of Common
Stock or other property paid as a dividend on a share of Common Stock; provided,
however, that such Common Stock or other property will be paid to you at the
time of settlement of the underlying RSU and will be subject to the same
restrictions, risk of forfeiture, and vesting and delivery provisions as the
underlying RSU with respect to which it was paid.

 

4.Settlement of RSUs; Delivery of Shares.

 

(a)Your RSUs that vest under Section 2 above will be settled on their vesting
dates, except as follows. If you meet both of the following criteria (1) are or
will become eligible for Retirement prior to the last scheduled vesting date,
and (2) are a specified employee within the meaning of Section 409A of the
Internal Revenue Code of 1986 (“Section 409A”), as determined by the Company in
such manner as prescribed by the Committee for determining specified employees
(a “Specified Employee”), your RSUs will be settled as provided in Sections
4(b), 4(c) and 4(e) below. If you are or will become eligible for Retirement
prior to the last scheduled vesting date, whether or not you are a Specified
Employee, your RSUs will be settled as provided in Sections 4(d) and 4(e) below.
As soon as practicable after the settlement date of an RSU, the Company will
deliver to you one share of Common Stock for each of your RSUs being settled on
such date. The Common Stock delivered upon the settlement of your RSUs will be
fully transferable (subject to any applicable securities law restrictions) and
not subject to forfeiture. The shares of Common Stock delivered upon the
settlement of your RSUs will have full voting and dividend rights and will
entitle the holder to all other rights of a stockholder of the Company.

 



 

  Page 3

 

 

(b)If your RSUs vest on account of your Retirement and you are a Specified
Employee, the settlement of your RSUs will be delayed until, and will occur on,
the six month anniversary of your Retirement (or the date of your death if
sooner).

 

(c)If your RSUs vest on account of a Disability that does not qualify as the
date you become disabled under Section 409A and you are a Specified Employee,
settlement of your RSUs will be delayed until, and will occur on, the six month
anniversary of your termination of employment (or the date of your death if
sooner).

 

(d)If your RSUs vest on account of a Change of Control that does not qualify as
a “change of control” under Section 409A, settlement of your RSUs will be
delayed until, and will occur on, the earliest of: (i) the scheduled vesting
date under Section 2(a) above; (ii) the date of your termination of employment
(or the six month anniversary of your termination of employment if you are a
Specified Employee); (iii) the date of your death; or (iv) the occurrence of a
Change of Control which qualifies as a “change of control” under Section 409A.

 

(e)Notwithstanding Sections 4(b), 4(c) and 4(d) above, settlement upon your
termination of employment shall not occur unless your termination of employment
is also a “separation from service” (within the meaning of Code Section 409A).

 

5.Income Tax Withholding

 

(a)You must make arrangements satisfactory to the Company to satisfy any
applicable federal, state, or local withholding tax liability arising with
respect to your RSUs. You can either make a cash payment to the Company of the
required amount or you can elect to satisfy your withholding obligation by
having the Company retain Common Stock having a value equal to the amount of
your withholding obligation from the shares otherwise deliverable to you upon
the settlement of such RSUs.

 

(b)You must make your election regarding the manner in which your withholding
obligation will be satisfied on the Shareworks online equity platform. To make
the election, go to the Stock Options and Awards screen and select Elect Release
Method. If no election is made, the Company will withhold shares to satisfy the
withholding election. To the extent your withholding obligation is not otherwise
satisfied in a time and manner satisfactory to the Company, the Company shall
have the right to withhold the required amount from your salary or other amounts
payable to you.

 

(c)All cash payments of Dividend Equivalents will be net of any required
withholding.

 

(d)The amount of withholding tax retained by the Company or paid by you to the
Company will be paid to the appropriate federal, state and local tax authorities
in satisfaction of the withholding obligations under the tax laws. The total
amount of income you recognize and tax withheld with respect to your RSUs and
Dividend Equivalents will be reported on your Form W-2 in the year in which you
recognize the income with respect to that portion of the award. Whether you owe
additional tax will depend on your overall taxable income for the applicable
year and the total tax remitted for that year through withholding or by
estimated payments.

 



 

  Page 4

 

 

6.Other Provisions of RSUs

 

(a)Voting. You will have no voting rights or other rights as a stockholder with
respect to your RSUs.

 

(b)Transfer Restrictions. You may not sell, transfer, assign or pledge your RSUs
or any rights under this award. Any attempt to do so will be null and void.

 

(c)Death. In the event of your death, any shares of Common Stock and other
amounts you are entitled to receive under the Plan will instead be delivered to
the legal representative of your estate.

 

7.Administration of the Plan

 

The Plan is administered by the Committee. The Committee has the full authority
and discretion to interpret the Plan and this award letter, to adopt rules for
administering the Plan, to decide all questions of fact arising under the Plan,
and generally to make all other determinations necessary or advisable for
administration of the Plan. All decisions and acts of the Committee with respect
to the administration and interpretation of the Plan are final and binding on
all affected Plan participants.

 

It is intended that this award letter comply with the provisions of Section 409A
and the regulations and guidance of general applicability issued thereunder so
as to not subject you to the payment of additional interest and taxes under
Section 409A, and in furtherance of this intent, this award letter shall be
interpreted, operated and administered in accordance with these intentions.

 

8.Amendments and Adjustments to your Award

 

The Plan authorizes the Committee to make amendments and adjustments to
outstanding awards, including the RSUs and Dividend Equivalents granted by this
letter, in specified circumstances. Details are provided in the Plan.

 

These circumstances include the Committee’s right, in its sole discretion, to
amend the Plan and/or outstanding awards, including this grant of RSUs and
Dividend Equivalents, without your consent, to the extent the Committee
determines that such amendment is necessary or appropriate to comply with
Section 409A.

 

9.Effect on Other Benefits

 

Income recognized by you as a result of the grant, vesting, or settlement of
RSUs or the receipt of Dividend Equivalents will not be included in the formula
for calculating benefits under the Company’s other benefit plans.

 



 

  Page 5

 

 

10.Regulatory Compliance

 

Under the Plan, the Company is not required to deliver Common Stock (including
upon the settlement of RSUs) if such delivery would violate any applicable law
or regulation or stock exchange requirement. If required by any federal or state
securities law or regulation, the Company may impose restrictions on your
ability to transfer shares received under the Plan.

 

11.              Restrictive Covenants

 

You agree that at all times during your employment with the Company and/or its
subsidiaries and for a period of one year thereafter, you will not, directly or
indirectly, (i) solicit for employment, recruit or hire, or assist any other
entity to solicit for employment, recruit or hire, either as an employee or a
consultant, any employee, consultant or independent contractor of the Company or
any of its subsidiaries who was an employee, consultant or independent
contractor of the Company or any of its subsidiaries at any time during the 12
months preceding or following the termination of your employment, (ii) induce or
attempt to induce, or assist any other entity to induce or attempt to induce,
any employee, consultant or independent contractor of the Company or any of its
subsidiaries who was an employee, consultant or independent contractor of the
Company or any of its subsidiaries at any time during the 12 months preceding or
following the termination of your employment, to terminate his or her employment
with, or otherwise cease his or her relationship with, the Company or its
subsidiaries, or (iii) solicit, interfere with, divert or take away or attempt
to interfere with, divert, or take away, or assist any other entity to interfere
with, divert or take away the business or patronage of (A) any of the clients,
customers or accounts of the Company or any of its subsidiaries who were such at
the time of the termination of your employment, or (B) prospective clients,
customers or accounts of the Company or any of its subsidiaries who were such at
any time during the 12 months preceding the termination of your employment (the
entities listed in clauses (A) and (B) above are collectively referred to herein
as the “Restricted Entities”).

 

For purposes of this Section 11, the term “solicit,” means initiating
communication by any means, whether written or oral, including by means of
electronic or internet-based communication via social media platforms or
otherwise.

 

You acknowledge that in carrying out the business of the Company and its
subsidiaries, you may learn confidential or proprietary information about the
Company and its subsidiaries or third parties. Confidential or proprietary
information includes, among other things, any nonpublic information concerning
the Company or its subsidiaries, including their respective business, financial
performance, marketing or strategic plans, customers, and product pricing
information, as well as any nonpublic information provided by a third party with
the expectation that the information will be kept confidential and used solely
for the business purpose for which it was conveyed (collectively, “Confidential
Information”). You agree that at all times during your employment with the
Company and/or its subsidiaries and thereafter, you shall not disclose any
Confidential Information outside of the Company or its subsidiaries or use such
information for your own or someone else’s benefit. You agree that such
Confidential Information may be disclosed within the Company or its subsidiaries
only to those individuals who need the information to carry out their business
responsibilities.

 



 

  Page 6

 

 

You agree that if your employment with the Company and its subsidiaries
terminates on account of a Retirement that entitles you to accelerated vesting
of all or any portion of your award, then for a period of one year after your
termination of employment with the Company and its subsidiaries, you will not
accept employment with or perform services for, whether as an owner, employee,
officer, director, independent contractor, agent, partner, advisor, or in any
other capacity calling for the rendition of your personal services, any bank
that has any material operations that compete with the Company and its
subsidiaries in the New York/New Jersey/Connecticut tri-state area; provided,
however, that you shall not be prohibited from owning less than two percent of
any publicly traded corporation.

 

If, at any time, the provisions of this Section 11 shall be determined to be
invalid or unenforceable, by reason of being vague or unreasonable as to area,
duration or scope of activity, this Section 11 shall be considered divisible and
shall become and be immediately amended to only such area, duration and scope of
activity as shall be determined to be reasonable and enforceable by the court or
other body having jurisdiction over the matter; and you agree that this Section
11 as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.

 

You acknowledge and agree that the restrictions contained in this Section 11 are
reasonable and necessary protection of the immediate interests of the Company,
and any violation of these restrictions would cause substantial injury to the
Company and that the Company would not have entered into this Agreement without
receiving the protective covenants contained in this Section 11. In the event of
a breach or a threatened breach by you of any of the terms of this Section 11,
the Company will be entitled to an injunction restraining you from such breach
or threatened breach (without the necessity of providing the inadequacy as a
remedy of money damages or the posting of bond); provided, however, that the
right to injunctive relief will not be construed as prohibiting the Company from
pursuing any other available remedies, whether at law or in equity, for such
breach or threatened breach. In addition to any other rights or remedies
available to the Company, any breach of these restrictions will result in an
immediate forfeiture of your award and shall entitle the Company to recover any
shares of Common Stock previously delivered to you and to recover the proceeds
from the sale or disposition of any such shares.

 

12.Data Privacy

 

By accepting this award you expressly consent to the collection, use and
transfer, in electronic or other form, of your personal data by and among the
Company, its subsidiaries and any broker or third party assisting the Company in
administering the Plan or providing recordkeeping services for the Plan, for the
purpose of implementing, administering and managing your participation in the
Plan. By accepting this award you waive any data privacy rights you may have
with respect to such information. You may revoke the consent and waiver
described in this paragraph by written notice to the Company’s Senior Vice
President/Human Resources; however any such revocation may adversely affect your
ability to participate in the Plan.

 

 

  Page 7

 

 

*        *         *         *         *

 

Please click “ACCEPT” below to acknowledge your acceptance of this award. This
letter and the related grant header information on the Shareworks online equity
platform contain the formal terms and conditions of your award and accordingly
they should be printed and retained in your files for future reference.

 

 

  Very truly yours,       Maria A. Grasso   Senior Executive Vice President/COO
and   Corporate Secretary



 

 